Owens, J.
¶1 Thirteen years ago, Robert Lee Yates Jr. agreed to plead guilty to 13 counts of first degree murder and 1 count of attempted first degree murder in exchange for a 408-year prison sentence. Yates now seeks to withdraw those guilty pleas, claiming that he should technically have been sentenced to 408 years with a possible extension to life in prison rather than a determináte 408-year sentence. Because he has not shown that he was prejudiced by this difference, we dismiss this personal restraint petition.
FACTS
¶2 Yates has been convicted by two courts for a series of murders across Washington State. In 2000, Yates pleaded guilty in Spokane County Superior Court to 13 counts of first degree murder and 1 count of attempted first degree murder. Yates agreed to a 408-year sentence for these crimes. Then, in 2002, he was convicted of 2 counts of aggravated first degree *36murder in Pierce County Superior Court and was sentenced to death. This court affirmed Yates’s Pierce County convictions and death sentence in 2007. State v. Yates, 161 Wn.2d 714, 794, 168 P.3d 359 (2007). Yates filed a personal restraint petition in 2008 challenging the Pierce County death sentence, and this court recently dismissed that petition. In re Pers. Restraint of Yates, 177 Wn.2d 1, 66, 296 P.3d 872 (2013).
¶3 Now Yates challenges his 2000 Spokane County judgment and sentence. That judgment and sentence resulted from a plea deal negotiated with prosecutors. Yates agreed to plead guilty to 13 counts of first degree murder and 1 count of attempted first degree murder. In return, prosecutors in Spokane County agreed to forgo the death penalty. As part of the deal, prosecutors agreed to dismiss 1 count of first degree murder for the death of Shawn McClenahan in exchange for Yates agreeing not to attempt to withdraw his guilty pleas or to collaterally attack the sentence. Prosecutors reserved the right to refile the McClenahan murder charge — and to seek the death penalty for that charge — if Yates violated that part of the agreement.
¶4 In Yates’s Spokane County judgment and sentence, the total sentence for the 14 counts was 4,900 months (just over 408 years). At issue in this case are the sentences for counts one and two. Those crimes occurred in 1975, prior to the Sentencing Reform Act of 1981, chapter 9.94A RCW. The judge listed the sentences for counts one and two each as 20 years. The sentences for all of the counts were to be served consecutively.
¶5 Yates argues that his judgment and sentence is invalid because the 20-year sentences for counts one and two exceeded the judge’s legal authority under the law, which required indeterminate life sentences (with a minimum of 20 years) for those counts. In his petition, Yates did not address the issue of prejudice or attempt to make any showing thereof. The State contends that (1) Yates cannot file this personal restraint petition because he agreed not to collat*37erally attack his plea, (2) the personal restraint petition is time barred under RCW 10.73.090 because the judgment and sentence was facially valid and the personal restraint petition was not filed within 1 year of the judgment becoming final, and (3) Yates cannot withdraw his plea because he failed to show any prejudice resulting from any error.
ISSUES PRESENTED
¶6 1. Is Yates precluded from filing this personal restraint petition because he agreed not to collaterally attack his guilty plea in exchange for the State dismissing one murder count against him?
¶7 2. Is Yates’s judgment and sentence facially invalid based on erroneous 20-year determinate sentences for counts one and two?
¶8 3. Can Yates withdraw his guilty plea based on the misinformation in his judgment and sentence despite his failure to make any showing of prejudice?
ANALYSIS

1. Yates’s Plea Agreement Does Not Bar Collateral Attacks

¶9 As part of Yates’s plea agreement, the prosecutors agreed to dismiss without prejudice one count of aggravated first degree murder for the death of McClenahan. In exchange, Yates agreed
that (a) any attempt to withdraw his guilty pleas; or (b) any attempt to collaterally attack any conviction entered under this cause, through personal restraint petition, habeas corpus action, or any other method, will authorize the State to re-file one count of aggravated first degree murder regarding the death of Shawn McClenahan and to seek any lawful sentence, including death.
Pers. Restraint Pet., App. D at 3-4 (Plea Agreement). The parties further agreed that a breach of this provision by Yates would not be a ground for vacating any conviction or guilty plea he entered under the agreement, even if the State had cause to refile the murder charge for the death of McClenahan.
*38¶10 The State argues that the plea agreement constitutes a waiver of Yates’s right to collaterally attack his guilty plea and that his personal restraint petition is thus void ab initio. The State is incorrect. Nothing in the plea agreement prohibits Yates from filing a collateral attack on his plea. The agreement simply provides that if Yates collaterally attacks his guilty plea, the State may refile charges based on the death of McClenahan. This personal restraint petition is a collateral attack on Yates’s guilty plea. Therefore, the State may consider this personal restraint petition a breach of the plea agreement and attempt to refile the McClenahan charge. However, Yates never waived his right to collaterally attack his plea and thus he may proceed with this petition.1

2. Yates’s Judgment and Sentence Is Facially Invalid

¶11 Generally, personal restraint petitions must be filed within one year of a judgment becoming final. RCW 10.73-.090(1). There are a number of exceptions to this one-year requirement, including a judgment and sentence that is facially invalid. RCW 10.73.090(1), .100. Yates argues that his judgment and sentence is facially invalid and thus not subject to the one-year limit.
¶12 Specifically, Yates faults the trial court for imposing 20-year determinate sentences for counts one and two. Those murders were committed on July 13, 1975 — prior to the Sentencing Reform Act of 1981. By law, when a court sentences an individual for a crime that occurred before July 1, 1984, it must set a minimum term. RCW 9.95.011(1). After the individual serves the minimum term, the Indeterminate Sentence Review Board may consider him or her for parole but may not reduce or increase the minimum term set by the court. Id.
¶13 Generally, a judgment is facially invalid when “a court has in fact exceeded its statutory authority in enter*39ing the judgment or sentence.” In re Pers. Restraint of Coats, 173 Wn.2d 123, 135, 267 P.3d 324 (2011). For example, when a defendant pleaded guilty to a lesser charge in exchange for a prohibition on his ability to earn early release time, we held that the judgment and sentence was facially invalid because the judge lacked the statutory authority to restrict the defendant’s ability to earn early release time. In re Pers. Restraint of West, 154 Wn.2d 204, 215-16, 110 P.3d 1122 (2005).
¶14 In this case, the judge exceeded his statutory authority in entering the judgment and sentence. He had authority to impose only a 20-year minimum sentence for counts one and two, but instead he imposed a 20-year determinate, or maximum, sentence. The authority for determining the maximum sentence rests with the Indeterminate Sentencing Review Board. RCW 9.95.011(1). This case differs from Coats, where the court found that a judgment and sentence was valid on its face when the error related only to the sentencing range. 173 Wn.2d at 143. Here, the error relates to the actual sentence imposed. The law does not allow the judge to set a maximum or determinate sentence as the judge did on counts one and two. Thus, the sentence was outside of the judge’s statutory authority. Yates is correct that his judgment and sentence is facially invalid.
¶15 Because his judgment and sentence is facially invalid, Yates contends that his entire petition is exempt from the one-year time bar. In a motion for reconsideration, the State asks us to dismiss this petition based on our recent opinions holding that a facial invalidity does not open the door to other time-barred claims. See In re Pers. Restraint of Adams, 178 Wn.2d 417, 309 P.3d 451 (2013); In re Pers. Restraunt of Snively, 180 Wn.2d 28, 320 P.3d 1107 (2014); In re Pers. Restraint of Toledo-Sotelo, 176 Wn.2d 759, 297 P.3d 51 (2013). We need not resolve this issue today because, as described below, Yates has not shown prejudice. We dismiss this petition on that basis.

*40
3. Yates Does Not Show That the Judge’s Sentence for Counts One and Two Resulted in Any Prejudice

¶16 Yates seeks to withdraw his plea, contending that it was not knowing, voluntary, and intelligent because he was not informed that the proper sentence for counts one and two was an indeterminate sentence of 20 years to life rather than a determinate sentence of 20 years. Generally, a personal restraint petitioner alleging constitutional error must show actual and substantial prejudice. In re Pers. Restraint of Cook, 114 Wn.2d 802, 810, 792 P.2d 506 (1990). But Yates does not address the issue of prejudice in his petition or reply — even though one of the State’s primary arguments in its response is that his petition fails because it does not show actual and substantial prejudice. For support, Yates cites two cases that do not seem to require prejudice under somewhat similar facts: In re Personal Restraint of Isadore, 151 Wn.2d 294, 299-300, 88 P.3d 390 (2004), and In re Personal Restraint of Bradley, 165 Wn.2d 934, 939-41, 205 P.3d 123 (2009).
¶17 We recently analyzed both Isadore and Bradley in In re Personal Restraint of Stockwell, 179 Wn.2d 588, 602, 316 P.3d 1007 (2014), where we directly addressed the issue of whether a personal restraint petitioner alleging that misinformation rendered his plea involuntary must show actual and substantial prejudice. In Stockwell, we clarified that a personal restraint petitioner attempting to withdraw his plea because of misinformation must show actual and substantial prejudice. Id. at 602-03. We explained that Isadore did not require the petitioner to show actual and substantial prejudice because the unique circumstances of the case compelled the court to apply the direct appeal standard rather than the personal restraint petition standard. Id. at 599-600. We also explained that Bradley cited Isadore, thus applying that same standard. Id. at 600, 602. We ultimately issued a clear holding: “a [personal restraint] petitioner seeking to withdraw a plea *41based on a misstatement of the statutory maximum is required to satisfy the actual and substantial prejudice standard on collateral attack.” Id. at 602-03. That holding is on point in this case.
¶18 Applying our holding in Stockwell, Yates must show actual and substantial prejudice in order to obtain relief through this personal restraint petition. As noted above, Yates did not address prejudice in his petition or in his reply. His only attempt to show that he was prejudiced by the error in his sentence was in a later supplemental declaration where he indicated that he would not have taken the plea deal if he had known that the sentences for two of his murder charges were 20 years rather than what the law required: an indeterminate life sentence with a minimum of 20 years. However, we do not attempt to look into the mind and motivations of the defendant when determining whether an error resulted in prejudice. Id. Instead, we evaluate the practical effects that result from the error. Id.
¶19 In this case, there was no practical effect resulting from the error. Yates agreed to a sentence of 408 years in prison, and he should have been sentenced to a minimum of 408 years with a potential extension to a life sentence.2 Given the reality of the human life-span, there is no difference between those two sentences. There is simply no way to find prejudice in this context. Without a showing of prejudice, the petition must be dismissed.
CONCLUSION
¶20 To avoid the death penalty for 13 murders, Yates agreed to plead guilty and spend the rest of his life in prison *42by way of a 408-year sentence. He was fully informed of the consequence of that plea: there was no possibility that he would ever be released from prison, regardless of how long he lived. We see no reason to invalidate his plea. His petition is dismissed.
Madsen, C.J., and C. Johnson, Fairhurst, J.M. Johnson, Wiggins, and González, JJ., concur.

 Because Yates did not waive his right to collateral attack, we do not address whether a complete waiver of collateral attack rights would be enforceable.


 The dissent contends that there are two practical differences between the 408-year sentence Yates received and the sentence he should have received. First, the two 20-year sentences for counts one and two could have run concurrently rather than consecutively. Second, Yates may have been eligible for parole on counts one and two. But, of course, neither of those differences would have had any effect until after Yates had served his 368-year sentence on the rest of the counts. We stand by our conclusion that humans do not live long enough for these differences to have any practical effect.